                            Case 2:19-cv-00438-SPC-MRM Document 1-1 Filed 06/26/19 Page 1 of 2 PageID 10
                                                         Exhibit A to the Complaint
Location: Fort Myers, FL                                                                               IP Address: 98.238.123.186
Total Works Infringed: 29                                                                              ISP: Comcast Cable
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            315D6998E997E35BA990750436DC4FCC9A8D1E5D     05/13/2019       Vixen         12/20/2018       01/22/2019       PA0002147683
                                                           23:55:52
 2            0337F841CFA3247F1F29D4A4D2230A831D4653FB     02/27/2019       Blacked       02/24/2019       03/31/2019       PA0002163974
                                                           04:09:39
 3            042F989BADA759BC435F65401EF1D22BACA977AD     02/12/2019       Blacked       02/09/2019       03/11/2019       PA0002158599
                                                           03:27:27
 4            0667EB9B358B2AD31CE90C534F675E7D9ABBC2CE     05/11/2019       Vixen         04/24/2019       06/03/2019       PA0002178769
                                                           22:14:23
 5            072EB61B814EC6ADC8FEA2E1065399B241DF0809     01/23/2019       Blacked Raw   03/08/2018       04/17/2018       PA0002116094
                                                           22:00:56
 6            3F7F7710D370E7AC5724AAC1F692709FBC6656AE     02/04/2019       Blacked       01/30/2019       02/22/2019       PA0002155138
                                                           20:26:07
 7            518A1526D57B2B324D29D87CF7E4C0ECD1A6DEE8     04/26/2019       Blacked       04/15/2019       05/11/2019       PA0002173886
                                                           08:59:48
 8            694A1B3FC313E958E5C4A550604E55ABD02FF248     01/27/2019       Tushy         01/11/2019       01/22/2019       PA0002147904
                                                           16:43:03
 9            6C0E4AF4755F7390B3BAAA5187651D8101530F4E     01/19/2019       Blacked       01/15/2019       02/02/2019       PA0002155371
                                                           04:38:07
 10           7360116C6743408B4132FBC92BE8AC7AE69E85F2     03/10/2019       Blacked Raw   03/08/2019       04/29/2019       PA0002169934
                                                           17:00:19
 11           7B70B772C331048C6ED42CF35B4C058BA7544703     04/17/2019       Blacked Raw   07/31/2018       09/05/2018       PA0002134603
                                                           18:47:40
 12           8B2548496AD120D1FD096380F223C0C37D42B2B1     04/10/2019       Blacked Raw   01/17/2019       02/22/2019       PA0002155141
                                                           20:08:25
 13           A1E4A3FD84E11201F72A64420E8793ABFEBB06A6     02/04/2019       Tushy         01/31/2019       02/22/2019       PA0002155140
                                                           18:41:44
 14           A2386CF3BF6883461718DDF04E3D5D7D2FB82935     01/26/2019       Blacked Raw   12/03/2017       01/04/2018       PA0002097460
                                                           11:28:29
 15           A6D7BBF776B0F892CAB93A5EC1E6BE0E35B8F66C     01/18/2019       Blacked       12/01/2018       01/22/2019       PA0002149844
                                                           21:55:15
 16           A913010CC1A52DF3AC722D912B514555FDAD4B64     02/15/2019       Blacked Raw   11/21/2018       12/18/2018       PA0002141915
                                                           07:56:58
 17           B5CEE0A8A1692A6027EBD1AEDBB8B2B521115E94     02/13/2019       Blacked       10/27/2018       12/10/2018       PA0002145828
                                                           03:28:48
                 Case 2:19-cv-00438-SPC-MRM Document 1-1 Filed 06/26/19 Page 2 of 2 PageID 11
Work   Hash                                     UTC          Site          Published    Registered   Registration
18     B96BCDF4558FFA95A926B8F0957D4832CB123808 05/13/2019   Tushy         07/25/2018   09/05/2018   PA0002134601
                                                23:58:12
19     C0A78970493FC6A3E4412DBE98BB14933B2A8C8D 01/27/2019   Tushy         12/17/2018   02/02/2019   PA0002155393
                                                04:38:43
20     C292EE73436F8751B8EB80362F5BBD66383D9403 02/18/2019   Blacked       09/22/2018   11/01/2018   PA0002143419
                                                06:35:38
21     C6D3B3923ED70065CC4BC6D4C02F7E0D3CC6749C 03/03/2019   Blacked Raw   02/26/2019   03/31/2019   PA0002163980
                                                12:24:34
22     C9F33CBBA97AD447098DDEBA78E24020D3938C10 04/06/2019   Blacked       12/31/2018   01/22/2019   PA0002147686
                                                05:59:09
23     CB739750CEFC438579ADE6BE9B2C89F7AB0F20D3 01/27/2019   Blacked Raw   12/20/2018   01/22/2019   PA0002147906
                                                19:32:32
24     CBD012A4BE8D1B571A2EDC09273EDF54165A2AB9 01/26/2019   Blacked Raw   05/17/2018   06/19/2018   PA0002126644
                                                12:39:29
25     CEDE475B581EF5800AD87D5278575823F78EAD59 02/13/2019   Blacked Raw   06/16/2018   07/14/2018   PA0002128317
                                                04:52:13
26     D0C5516A748D70E3E7ABB227182551734BE92825 01/25/2019   Tushy         05/31/2018   07/14/2018   PA0002131771
                                                06:27:28
27     F823708E40F8DAAD728E307409CED40982D35919 01/19/2019   Blacked       11/21/2018   01/22/2019   PA0002149833
                                                18:38:06
28     FE1338CBCA830E3405AB4200C9EBC6C5093DFBB1 04/13/2019   Blacked       04/05/2019   04/29/2019   PA0002169966
                                                02:59:16
29     FF5C5EF547F4464B995B70C2CD7EE97D4C3B15D1 01/26/2019   Blacked       03/31/2018   04/12/2018   PA0002091516
                                                16:52:42
